Title: To Thomas Jefferson from Samuel Conover, 19 December 1807
From: Conover, Samuel
To: Jefferson, Thomas


                        
                            Sir.
                            
                            Philada. December 19. 1807
                        
                        While the nations of europe have been convulsed with war, we have, under the auspices of your wise
                            administration remained at peace, and cultivated the fields of science; but the crisis seems fast arriving, which portends
                            that, we shall soon be either swallowed up in the vortex of Charybdis, or dashed to peices on the
                            rock of Scylla: The same wisdom which has carried us through so many perils & dangers, will under
                            providence, enable you to navigate our political bark between the rocks &
                                whirlpools, and convey us into the harbour of safety.— As you have contributed much to the
                            Science of government & of Philosophy, allow me to draw your attention for one moment from the business of the Cabinet,
                            & offer for your consideration the enclosed memoir: As our volume will not be published so soon by six months as was
                            expected, I take the liberty of obtruding this paper upon you, & I hope you will, as President of the Society, excuse
                            me, and if it should be found to be either new or intertaining (as the
                            former is esteemed) I shall feel much gratified.— 
                  I remain with sentiments of the highest consideration, Your Excellencies
                            Most Obnt Vry Hble. Svt.
                        
                            Saml. F. Conover
                            
                        
                    